Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Bomkamp on 7/1/21.
The application has been amended as follows:
Claim 9 is cancelled
Claim 10 is cancelled

Replace claim 8 with the following claim:
8.	(Currently Amended) A method for detecting a thermal incident in a battery module comprising a plurality of vented cells, the method comprising:
sensing, by  first, second, and third sensors, a level of thermal energy in a thermally anisotropic material in thermal communication with one or more of the plurality of vented cells in the battery module, the thermally anisotropic material having an in-plane thermal conductivity of at least about 250 W/m-K; 
determining, by a battery management system, that the sensed level of thermal energy is abnormal and associated with an occurrence of a thermal incident; 
triangulating a location of the thermal incident based on output of the first, second, and third sensors; and 
, wherein the predetermined action includes:
	deactivating at least some of the plurality of vented cells at the triangulated location of the thermal incident; and
	redistributing power load to other ones of the plurality of vented cells that are not deactivated.

Replace claim 14 with the following claim:
14.	(Currently Amended) The method of claim 8, wherein the battery management system comprises: 
at least one processing unit, a memory, a bus configured to connect the first, second, and third sensors and the at least one processing unit, and a communications module.


Replace claim 17 with the following claim:
17.	(Currently Amended) The battery pack of claim 16, wherein at least one of the first sensor or the second sensor includes at least one of a luminescence sensor, a temperature sensor, or a wavelength sensor.

Allowable Claims
Claims 1-8 and 11-21 are allowed over the prior art of record.




Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest alone or in combination, the limitations recited in claims 1, 8, and 16.

The addition of new limitations by the applicant in the response filed 6/17/21 and 7/1/21 taken with the additional limitations already recited in the claims is deemed sufficient to differentiate the instant invention from the inventions of the closest prior art.  As such, all of the pending claims are allowed. 
	The limitations recited in the instant claims are not disclosed or rendered obvious by the prior art of record. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722